Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 22, 2015

The Court of Appeals hereby passes the following order:

A15A0827. EUGENIA HOLDEN a/k/a EUGENIA CONNER v. SNELLVILLE
    FIRST BAPTIST CHURCH.

      Eugenia Holden filed this appeal from the grant of summary judgment to
Snellville First Baptist Church. Snellville First Baptist Church subsequently moved
to dismiss the appeal. The record as sent, however, contains no order resolving the
motion to dismiss the appeal. This case is therefore REMANDED to the Gwinnett
County State Court for resolution of the motion to dismiss the appeal. Should the trial
court grant the motion to dismiss the appeal, Holden may file a notice of appeal
within 30 days after entry of that order. Gilman Paper Co. v. James, 235 Ga. 348, 349
(219 SE2d 447) (1975). Should the trial court deny the motion to dismiss the appeal,
the trial court is ordered to send a copy of that order to this Court so that the case may
be re-docketed.

                                         Court of Appeals of the State of Georgia
                                                                              01/22/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.